 

 

USDC SBNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: [A 79

TOY HELICOPTER SOLUTIONS LLC, z

 

 

Plaintiff,
- against - ORDER
THE ASHLEY COLLECTION, 19 CV 8292 (LGS) (KNF)
Defendant.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Please be advised that the settlement conference scheduled in the above-captioned action for
December 5, 2019, at 10:30 a.m., shall be held in courtroom 18D, 500 Pearl Street, New York, New
York.

Dated: New York, New York SO ORDERED:

December 3, 2019 . Ss . :

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
